Exhibit 11 STATEMENT RE COMPUTATION OF NET INCOME (LOSS) PER SHARE Three Months Ended March 31, 2010 and 2009 Three Months Ended March 31, (In thousands of dollars) BASIC EARNINGS PER SHARE Average common shares outstanding Net loss $ ) $ ) Basic loss per share $ ) $ ) DILUTED EARNINGS PER SHARE Adjusted weighted average shares outstanding: Average common shares outstanding Common stock equivalents - - Adjusted weighted average diluted shares outstanding (1) Net loss $ ) $ ) Diluted loss per share $ ) $ ) (1) Under current accounting guidance for the three months ended March 31, 2010 and 2009 the diluted weighted-average shares are equivalent to the basic weighted average shares due to a net loss from continuing operations.
